                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


AD ADVERTISING DESIGN, INC.,                      CV 17-140-BLG-SPW-TJC
d/b/a/ Ad Creative,
                                                  ORDER OF DISMISSAL
                    Plaintiff,                    WITH PREJUDICE

vs.

SENTINEL INSURANCE
COMPANY, LIMITED,

                    Defendant.


      Pursuant to the parties’ Stipulated Motion to Dismiss With Prejudice (Doc.

48), and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear its own attorneys’ fees and costs.

DATED this 10th day of December, 2018.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
